 LOCAL UNION NO. 48221Local Union No. 48, Sheet Metal Workers'International Asso-ciation,AFL-CIOandAcousti Engineering of Alabama, Inc.T. E. Reid, Agent of Local Union No. 48, Sheet Metal Workers'InternationalAssociation,AFL-CIOandAcoustiEngineer-ing of Alabama, Inc.CasesNos. 10-CD-88 and 10-CD-89.March 28, 1958DECISION AND ORDERUpon charges duly filed on July 15 and 23, 1957, by Acousti Engi-neering of Alabama, Inc., herein called Acousti, the General Counselfor the National Labor Relations Board, herein called the GeneralCounsel, by the Regional Director for the Tenth Region, issued a.complaint dated November 25, 1957, against Local Union No. 48,Sheet Metal Workers' International Association, AFL-CIO, and itsagent, T. E. Reid, herein collectively called the Respondents, allegingthat the Respondents had engaged in unfair labor practices withinthe meaning of Section 8 (b) (4) (D) and Section 2 (6) and (7) ofthe Act.Copies of the complaint, charges, and notice of hearingwere duly served upon the Respondents and the Charging Party.With respect to unfair labor practices, the complaint alleged thatthe Respondents had engaged in and were inducing the employees ofvarious employers to engage in a strike or a concerted refusal to per-form services with an object of forcing or requiring Acousti to assignthe work of installing metal pan acoustical ceilings to members ofRespondent Local 48 rather than to members of another labor or-ganization or another trade, craft, or class.The complaint alsoalleged that, pursuant 'to Section 10 (k) of the Act, the Board onOctober 28, 1957, had issued a determination of the dispute 1 whichgave rise to the unfair labor practice charges and that the Respond-ents have not taken any steps to comply with the terms of the de-termination.On or about December 10, 1957, the Respondents filedan answer to the complaint admitting certain allegations, denyingothers, and asserting affirmatively that the dispute was over wages,hours, and working conditions, and that the dispute has been settledby the National Joint Board for Settlement of Jurisdictional Disputes,herein called the Joint Board.Thereafter all parties joined in a motion to transfer the proceedingdirectly to the Board. In their 'motion, the parties agreed to waivea hearing before a Trial Examiner, the making of findings of factsand conclusions of law by a Trial Examiner, and the issuance of anIntermediate Report.The parties further stipulated that the entirerecord shall consist of the complaint and notice of hearing, the Re-1119 NLRB 157.120 NLRB No. 35. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondents' answer, the order indefinitely postponing the hearing, anattached stipulation of fact, and the exhibits, transcript of testimony,briefs and the Determination of Dispute in the proceeding under Sec-tion 10 (k) of the Act.On January 21, 1958, the Board granted theaforesaid motion and transferred the proceeding to the Board for thepurpose of making findings of fact, conclusions of law, and the issu-ance of an order. Subsequently, Acousti and the Respondentssubmitted memoranda incorporating the briefs submitted in the earlierSection 10 (k) proceeding.Upon the basis of the stipulation of the parties and the entirerecord in the case, the Board makes the following : aFINDINGS OF FACTI.THECOMPANY'S BUSINESSAcousti Engineering of Alabama, Inc. is a Delaware corporationhaving its principal offices in Birmingham, Alabama. It is engagedin the installation of roofing materials and acoustical ceilings.Dur-ing the 12 months preceding the hearing in the Section 10 (k) disputeproceeding, Acousti had total revenues exceeding $700,000 of whichin excess of $100,000 was received for services performed for cus-tomers each of which annually ships goods or performs services out-side the State of Alabama valued at more than $50,000.We find that Acousti is engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal Union No. 48, Sheet Metal Workers'International Associa-tion,AFL-CIO, isa labor organizationwithinthemeaning ofSection 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Sequence of eventsThe facts are fully set forth in the Decision and Determination ofDispute issued in the Section 10 (k) proceeding.'Briefly they are:Acousti, an installer of acoustical tile, had a subcontract to installmetal pan acoustical ceilings in certain buildings of the RedstoneArsenal in Huntsville, Alabama.The-Respondents requested thatmembers of the Sheet Metal Workers be employed to do the installa-tion work.Acousti refused the request and assigned its own men, whoare members of the Carpenters' union, to the job.On July 9, 1957,2 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Members Rodgers, Bean,and Fanning].3 119 NLRB 157. LOCAL UNION NO. 48223representatives of the Respondents notified stewards for other craftsworking on the project that picketing would take place the followingmorning if no settlement was reached and that the picketing 'had beenauthorized by the Building Trades Council.On July 10, 1957, theRespondents posted pickets at all access roads leading to the arsenalwith signs stating that Respondent Local 48 was picketing "Becauseof Acoustical Metal Ceiling Being Installed by Others Than Journey-men Sheet Metal Workers & Registered Apprentices."As a resultof the picketing employees of other contractors and subcontractorsrefused to report for work, halting operations at the project.After2 days of picketing, the Respondents and the prime contractor, BlountBrothers Construction Company, agreed that the dispute would besubmitted to the Joint Board with Acousti's work being held up pend-ing.a determiliation, and that meanwhile the picketing would cease.Acousti refused to agree to these terms of settlement pointing out thatithad never recognized the Joint Board and that it had the legalright which it intended to exercise to complete the work with its ownemployees.Despite Acousti's opposition, Blount submitted the dis-pute to the Joint Board which decided that Respondent Local 48 wasentitled to perform the work of installing the acoustical ceilings.Acousti refused to be bound by the award, asserting that the JointBoard,acted without authority.Picketing was discontinued on July 11, and has not been resumed.Blount has prevented Acousti from continuing with its subcontract.At the time of the hearing, Blount had submitted a proposal to aGovernment engineer for changing job specifications so as to eliminatethe disputed work.On October 28, 1957, the Board issued a Decision and Determinationof Dispute pursuant to Section 10 (k) of the Act 4 The parties havestipulated that the Respondents have neither complied, nor takenany steps to comply, with the Board's Determination of Dispute.B. ConclusionsThe single question presented is whether the Respondents' ,conductviolated Section 8 (b) (4) (D) of the Act.5We find that it did. Thepicketing was clearly aimed at inducing employees working at theRedstone Arsenal project not to report for work and therefore not4 119 NLRB 157S Section 8 (b) (4) (D) provides that it shall be an unfair labor practice for a labororganization or its agents(4) to engage in, or to induce or encourage the employees of any employer to engagein,a strike...where an object thereof is....(D) forcing or reduiung any em-ployer to assign particular work to employees in a particular labor organization orin a particular trade, craft, or class, rather than to employees in another labororganization or in another trade,craft, or class, unless such employer is failing toconform to an order or certification of the Board determining the bargaining repre-sentative for employees performing such work. . . .,' . 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDto perform their usual services.That this was the intended result ofthe picketing is manifest from the care taken by the Respondents toinform stewards of other crafts in advance of the picketing that itwas going to take place and that it had been authorized by the Build-ing Trades Council.This was the equivalent of instructing the ini-tiated that they were expected to honor the picket line.The objectof the picketing was also clearly established.Both the picket signsand the course of negotiations which led to the impasse and picketingmake plain that an object of the picketing was to force Acousti toassign the work of installing metal pan acoustical ceilings to membersof Respondent Local 48 rather than to Acousti's own employees.There is no contention and no evidence that, in refusing to accede tothe demands of the Respondents, Acousti was failing to conform toan order or certification of the Board determining the bargainingrepresentative for employees performing such work.As an affirmative defense, the Respondents contend that theirdispute with Acousti was over the failure of the latter "to establishand maintain wages, hours and conditions of employment for itsemployees equivalent to or comparable with those established forworkers in-the sheet metal industry in this area. . . ."The evidencedoes not support this defense.The dispute with Acousti was notover pay to employees assigned by Acousti, but as to which group ofemployees was to perform the work.This is clear from the picketsigns which proclaimed that the picketing was "Because of AcousticalMetal Ceiling Being Installed by Others than Journeymen SheetMetal Workers & Registered Apprentices."As a second affirmative defense, the Respondents contend that thedispute was determined by the Joint Board in a decision which wasbinding upon Acousti.However, as set forth at length in the Board'sDecision and Determination of Dispute, Acousti had never agreed tobe bound by the Joint Board procedures and has refused to accept thedetermination of that agency.Under the circumstances, we find thisdefense to be without merit.'Accordingly, we find that the Respondents have violated Section8 (b) (4) (D) of the Act.THE REMEDYHaving found that the Respondents have violated Section8 (b) (4) (D) of the Act, we shall order them to cease and desistfrom such conduct.We shall also order them to take certainaffirmative action designed to effectuate the policies of the Act.The dispute at the Redstone Arsenal reflects a fundamental dis-agreement between the Respondents and Acousti as to which employeesa Other defenses urged by the Respondent were considered and disposed of in theDecision and Determination of Dispute. LOCAL UNION NO. 48225shall install metal acoustical tiles.It is not limited to the RedstoneArsenal project.Accordingly, our order will be coextensive withthe potential threat and will direct the Respondent to cease and desistfrom similar unlawful conduct directed at Acousti anywhere withinthe territorial jurisdiction of Respondent Local 48.CONCLUSIONS OF LAW1.Local Union No. 48, Sheet Metal Workers' International Asso-ciation,AFL-CIO, is a labor organization within the meaning ofSection 2 (5) of the Act. T. E. Reid is an agent of the aforesaidlabor organization.2.By inducing or encouraging the employees of Blount BrothersConstruction Company and other employers engaged in work at theRedstone Arsenal, Huntsville, Alabama, to engage in a strike or aconcerted refusal in the course of their employment to perform anyservices for their employers with an object of forcing or requiringAcousti Engineering of Alabama, Inc., to assign the work of installingmetal pan acoustical ceilings to members of Local Union No. 48, SheetMetal Workers' International Association, AFL-CIO, rather than toAcousti's own employees who are not members of that labor organiza-tion, the Respondent's have engaged in and are engaging in unfairlabor practices within the meaning of Section 8 (b) (4) (D) of theAct.3.The aforesaid labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Local UnionNo. 48, Sheet Metal Workers' International Association, AFL-CIO,its agent T. E. Reid, their representatives, agents, successors, andassigns, shall:1.Cease and desist from engaging in, or inducing or encouragingthe employees of any employer to engage in, a strike or a concertedrefusal in the course of their employment to perform any services,where an object thereof is to force or require Acousti Engineering ofAlabama, Inc., to assign the work of installing metal pan acousticalceilings to members of Local Union No. 48, Sheet Metal Workers'International Association, AFL-CIO, rather than to employees whoare not members of that labor organization, unless Acousti Engineer-ing of Alabama, Inc., is failing to conform to an order or certifica-tion of the Board determining the bargaining representative foremployees performing such work.483142-59=vol. 120-16 226DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act : -(a)Post at their business offices and meeting halls within the Stateof Alabama, copies of the notice attached hereto marked "AppendixA." 7 Copies of said notice, to be furnished by the Regional Directorfor the Tenth Region, shall, after being duly signed by an authorizedrepresentative of Local Union No. 48, Sheet Metal Workers' Inter-national Association, AFL-CIO, and by T. E. Reid, be posted by theRespondents immediately upon receipt thereof, and be maintained bythem for a period of sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to members ofRespondent Local Union No. 48 are customarily posted.Reasonablesteps shall be taken by the Respondents to insure that said notices arenot altered, defaced, or covered'by any other material.(b)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.7In the event this Order is enforced by decree of a United States Court of Appeals, thereshall be substituted for the words "Pursuant to a Decision and Order" the words "Pur-suant to a Decree of the United States Court of Appeals, Enforcing an OrderAPPENDIXNOTICE TO ALL ME1 BERS OF LOCAL UNION-No: 48, Sii-EET METALWORKERS' INTERNATIONAL ASSOCIATION, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify you that :WE WILL NOT engage,in, or induce or encourage the employeesof any employer to engage in, a strike or a concerted refusal inthe course of their employment to perform any services, wherean object thereof is to force or require Acousti Engineering ofAlabama, Inc., to assign the work of installing metal pan acou-stical ceilings to members of Local Union No. 48, Sheet MetalWorkers' International Association, AFL-CIO, rather than toemployees who`are not members of that labor organization,unlessAcousti Engineering of Alabama, Inc., is failing to conform toan order or certification of the Board determining the bargainingrepresentative for employees performing such work.LOCAL UNION No. 48, SHEET METAL WORKERS'INTERNATIONAL ASSOCIATION, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Agent or Representative)(Title)Dated----------------By----------------- .--------------------(T. E. REin,Agent) -